Citation Nr: 0214214	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-01 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self 
support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran had in excess of 25 years of active service, 
concluding in November 1965.  He died in July 1994.  The 
appellant was the veteran's son.  The appellant was seeking 
recognition as a "child" of the veteran for VA benefits 
purposes, based on permanent incapacity for self support 
prior to attaining the age of 18.  The appellant died in 
August 2002.

The appellant's claim came before the Board of Veterans' 
Appeals (Board) from rating determinations of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In December 2000, the Board remanded the case to the 
RO for the development of additional evidence relevant to the 
appellant's claim.  When the appellant died, his appeal to 
the Board was still pending.


FINDINGS OF FACT

1.  The appellant is the son of the veteran.

2.  The appellant appealed to the Board from RO rating 
determinations denying recognition of the appellant as a 
"child" for purposes of eligibility for VA benefits.

3.  In September 2002, prior to a decision on the Board, the 
Board was notified that the appellant died on August 16, 
2002.



CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. §§ 7104, 7108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had appealed to the Board for recognition as a 
"child" of the veteran for VA benefits purposes, based on 
permanent incapacity for self support prior to attaining the 
age of 18.  Unfortunately, the appellant died during the 
pendency of the appeal.

The United States Court of Appeals for Veterans Claims and 
the United States Court of Appeals for the Federal Circuit 
both have indicated that, as a matter of law, claims for 
veterans' benefits do not survive the death of the claimant.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has became moot by virtue of the death of the appellant, and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

